DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the amendment filed on 4/22/2021. Claims 1, 9 and 15 have been amended in this amendment. Therefore, claims 1-20 have been pending in this office action, of which claims 1, 9 and 15 are independent claims.

Claim Objections
Claims 1, 2, 9, 10, and 16 are objected to because of the following informalities:  applicant is suggested to use consistent claim term for “semantic-signature-generator” or “semantic-signature generator”.  
Claim 2 is objected to because of the following informalities: last line include “hamming” where “hamming distance” is expected.
Appropriate correction is required.

Response to Arguments
Applicant’s arguments, see pages 10-11, filed 4/22/2021, with respect to the rejection of claims 1-20 under 35 USC 101 have been fully considered and are persuasive.  Therefore the rejection has been withdrawn.
Applicant’s arguments, see pages 12-15, filed 4/22/2021, with respect to the rejection of claims 1-20 under 35 USC 102 have been fully considered and are persuasive.  Therefore the rejection has been withdrawn. However, upon further consideration a new ground of rejection has been made in view of Yang et al., US 20180157681 A1 (hereinafter “Yang”) and further in view of Xia et al., title “Research on 

Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1]
	Interpretation of Claims-Broadest Reasonable Interpretation
	During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification.’  Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).
 
Applicant argues:
Yang is silent on (1) "searching the plurality of inventory listings, within a partitioned category of the inventory semantic index that corresponds to the relevant category;" 
In response to applicant's argument a:  The argument is that only the item listing in categories that are determined to be relevant are searched as in page 12. Further argued on page 13 that Yang discloses one category may [be] based on [an] attribute related to visual appearance and another may be a descriptive word associated with a specific attribute. At best, Yang discloses an image interpretation component that determines one or more categories associated with at least one aspect of the set of aspects for inclusion in a category set. 
	The new reference Xia teaches in section III (B) that for processing e-commerce web site topology and user's browsing information, the UserID-URL associated matrix isestablished, with UserID 
Xia also teaches in section III, B (3), similarity measure, the hamming distance between vectors can be calculated. Smaller hamming distance means higher similarity. Suppose vector X = (1,0,1,1,1,0,1,0,0,0,0,1), vector Y = (1,0,1,1,0,0,1,0, 0,0,0,1)indicate the situations of the user X and user Y to access the 12 pages respectively. From which we can find that user X browses the six pages of 1,3,4,5,7,12, and the user Y browses the five pages of 1, 3, 4, 7, 12. There is only one different access page between the two users, then we can directly perceive that the two users is similar. The result of 1 calculated by hamming distance formula means the highest degree of similarity between them. If the vector Y = (0,1,0,0,0,1,0,1,1,1,1,1,0), i.e. the user Y browses pages different completely from the user X, on the contrary, the result of 12 is calculated by hamming distance formula, and means that they not have similarities

Yang is silent on (2) "computing a hamming distance between the search query binary hashing signature and each inventory binary hashing signature for the plurality of inventory listings in the partitioned category corresponding to the relevant category."
In response to applicant's argument a:  The argument is that only the item listing in categories that are determined to be relevant are searched as in page 12. Further argued on page 13 that Yang discloses one category may [be] based on [an] attribute related to visual appearance and another may be a descriptive word associated with a specific attribute. At best, Yang discloses an image interpretation component that determines one or more categories associated with at least one aspect of the set of aspects for inclusion in a category set. 
	Xia teaches in section III, B (3) that similarity measure, the hamming distance between vectors can be calculated. Smaller hamming distance means higher similarity. Suppose vector X = (1,0,1,1,1,0,1,0,0,0,0,1), vector Y = (1,0,1,1,0,0,1,0, 0,0,0,1)indicate the situations of the user X and user Y to access the 12 pages respectively. From which we can find that user X browses the six pages of 1,3,4,5,7,12, and the user Y browses the five pages of 1, 3, 4, 7, 12. There is only one different access page between the two users, then we can directly perceive that the two users is similar. The result of 1 calculated by hamming distance formula means the highest degree of similarity between them. If the vector Y = (0,1,0,0,0,1,0,1,1,1,1,1,0), i.e. the user Y browses pages different completely from the user X, on the contrary, the result of 12 is calculated by hamming distance formula, and means that they not have similarities

In view of the above, the examiner contends that all limitations as recited in the claims have been addressed in this Action.  For the above reasons, Examiner believed that rejection of the last Office action was proper.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., US 20180157681 A1 (hereinafter “Yang”) and in view of Xia et al., title “Research on Personalized Recommendation System for e-Commerce based on Web Log Mining and User Browsing Behaviors”, published in the ICCASM 2010, (hereinafter “Xia”). 

As to claim 1,
Yang teaches a search system for processing search queries (Yang, Fig. 2, intelligent assistant and search element 218. See para 0076), the system comprising: 
one or more processors (Yang, Fig. 17 and para 0149); and 
one or more computer storage media storing computer-useable instructions that, when used by the one or more processors, cause the one or more processors (Yang, Fig. 17 and para 0149, 0150) to execute: 
a pre-computing offline processing engine (Yang, para 0081, To increase the velocity of model improvement, offline evaluation pipeline (i.e., offline processing) is used before online A/B testing) configured to: 
train a semantic-signature-generator model for use by a semantic- signature generator (Yang, para 0100, the image interpretation component 620 (i.e., semantic-signature-generator model), operating as a machine learned model, may be trained using input images), 
wherein the semantic-signature generator generates binary hashing signatures for inputs into the semantic-signature-generator model (Yang, para 0110, the image interpretation component 620 generates an image signature for the at least one image. The image signature comprises a vector representation of the at least one image. In some embodiments, the image signature is a binary vector representation of the at least one image, where each value of the vector is either one or zero. Where the image interpretation component 620 comprises a neural network or deep residual network, the image interpretation component 620 uses a hashing layer of the neural network to generate the image signature.); 
access a plurality of inventory listings, wherein each inventory listing is associated with a category (Yang, para 0031 for the networked system 102 is a network-based marketplace that responds to requests for product listings, publishes publications comprising item listings of products available on the network-based marketplace, with para 0116 for the additional detail includes one or more of a set of categories for the publication, an item listing for an electronic commerce system or website associated with the publication, a location associated with the publication, a or any other suitable detail); 
employ the semantic-signature generator to generate inventory binary hashing signatures based on an inventory identifier associated with each of the plurality of inventory listings (Yang, para 0110, the image interpretation component 620 generates an image signature for the at least one image. The image signature comprises a vector representation of the at least one image. In some embodiments, the image signature is a binary vector representation of the at least one image, where each value of the vector is either one or zero. Where the image interpretation component 620 comprises a neural network or deep residual network, the image interpretation component 620 uses a hashing layer of the neural network to generate the image signature with para 0115 and Fig. 8, each publication of the ranked list of publications is presented using a publication identification (e.g., a title or descriptive word or phrase) (i.e., inventory identifier) and a representation of the image associated with the image signature used to identify and rank the publication); and 
store the inventory binary hashing signature for each inventory listing in an inventory semantic index, the inventory semantic index partitioned by a plurality of categories (Yang, para 0111, The signature match component 630 identifies the set of publications by searching the publication database using the category set and the image signature.  In some embodiments, the publications of the publication database are partitioned or otherwise organized by categories.  In these instances, the signature match component 630 matches one or more categories of the publication database with the category set identified for the at least one image.  The signature match component 630 may search only a subset of publications associated with the one or more categories matching a category of the category set.); and 
a runtime online processing engine (Yang, para 0026, present realtime response and Fig. 13, server to display responsive to image query) configured to: 
receive a search query from a client device (Yang, para 0142, FIG. 13 is an example of item images caused by a server to be displayed at a user device, followed by an item image selected at the user device, such selection being accessed by the server. For example, a user clicks the item image or a control, to initiate a query for more visually similar items); 
generate a search query binary hashing signature for the search query using the semantic-signature generator (Yang, para 0108, the image interpretation component 620 identifies aspects by generating an input semantic vector (e.g., a set of words, phrases, descriptive terms, characteristics, or aspects) corresponding to the input image with para 0110 for the image interpretation component 620 generates an image signature for the at least one image. The image signature comprises a vector representation of the at least one image. In some embodiments, the image signature is a binary vector representation of the at least one image, where each value of the vector is either one or zero. The image interpretation component 620 uses a hashing layer of the neural network to generate the image signature); 
employ a relevant category recognition service to identify at least two relevant categories for the search query (Yang, para 0108 and 0111, The input semantic vector, or portions thereof, may be identified by matching the image signature to previously determined semantic vectors for similar image signatures. The closest matches are identified between the input semantic vector and publication image vectors that are representative of multiple aspects. The input semantic vectors (e.g., a set of descriptive terms), or portions thereof, may be selected from among one or more publication semantic vectors which are determined to be a match. The machine learned model may be used along with XOR operations for speed. A number of common bits from the XOR operation may be used as a measure of similarity. with 0111 for The signature match component 630 identifies the set of publications by searching the publication database using the category set and the image signature with para 0129 for the signature match component 630 is distributed across two or more search nodes); 
communicate to the client device the at least one inventory listing as search results for the search query (Yang, para 0114, The interface component 650 causes presentation of the ranked list of publications within a user interface of the computing device or accessible to the computing device. Each publication presented within the ranked list is associated with an image, the image signature of which is used for matching the publication to the at least one image in operation 750).  
Even though Yang teaches image signature is a binary hash signature, Yang does not explicitly teach search a plurality of inventory listings, within partitioned categories of the inventory semantic index that correspond to each of the at least two relevant categories of the inventory semantic index to identify at least one inventory listing, wherein identifying the at least one inventory listing is based on a hamming distance between the search query binary hashing signature and the inventory binary hashing signature for each inventory listing in the partitioned categories corresponding to the at least two relevant categories.
However, Xia teaches search a plurality of inventory listings, within partitioned categories of the inventory semantic index that correspond to each of the at least two relevant categories of the inventory semantic index to identify at least one inventory listing (Xia, section III (B) teaches For processing e-commerce web site topology and user's browsing information, the UserID-URL associated matrix isestablished, with UserID (user's IP address) for rows and ecommerceWeb site URL page for columns, and the element value is the user number of access page. On this basis, we can cluster the row vector to find similar user groups, the colomn vector analysis to identify the list of similar pages, further the frequent page set (frequent access path) can befound), 
wherein identifying the at least one inventory listing is based on a hamming distance between the search query binary hashing signature and the inventory binary hashing signature for each inventory listing in the partitioned categories corresponding to the at least two relevant categories (Xia, section III, B (3) similarity measure , the hamming distance between vectors can be calculated. Smaller hamming distance means higher similarity. Suppose vector X = (1,0,1,1,1,0,1,0,0,0,0,1), vector Y = (1,0,1,1,0,0,1,0, 0,0,0,1)indicate the situations of the user X and user Y to access the 12 pages respectively. From which we can find that user X browses the six pages of 1,3,4,5,7,12, and the user Y browses the five pages of 1, 3, 4, 7, 12. There is only one different access page between the two users, then we can directly perceive that the two users is similar. The result of 1 calculated by hamming distance formula means the highest degree of similarity between them. If the vector Y = (0,1,0,0,0,1,0,1,1,1,1,1,0), i.e. the user Y browses pages different completely from the user X, on the contrary, the result of 12 is calculated by hamming distance formula, and means that they not have similarities).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yang by including the method of calculating distance matrix to cluster users into groups and recommend effectively personalized recommend goods to which the user may prefer as taught by Xia.

As to claim 2,
The combination of Yang and Xia teaches the semantic-signature- generator is a deep learning neural network model trained on stored behavioral data (Yang, para 0110, Where the image interpretation component 620 comprises a neural network or deep residual network), and wherein the semantic-signature generator is further configured to: 
generate the inventory binary hashing signature directly from the inventory listing (Yang, 0110 the image interpretation component 620 generates an image signature for the at least one image. The image signature comprises a vector representation of the at least one image. In some embodiments, the image signature is a binary vector representation of the at least one image, where each value of the vector is either one or zero); and
generate the search query binary hashing signature directly from the search query (Yang, para 0108, the image interpretation component 620 identifies aspects by generating an input semantic vector (e.g., a set of words, phrases, descriptive terms, characteristics, or aspects) corresponding to the input image with para 0110 for where image signature is binary hash), wherein a semantic relationship between the inventory listing and the search query is represented by the hamming (Yang, para 0112, The signature match component 630 compares the image signature generated for the at least one image to the publication image signatures. In some instances, the signature matching component 630 determines a Hamming distance between the image signature of the at least one image and each publication image signature for images associated with or included in each publication of the subset of publications).  
As to claim 3,
The combination of Yang and Xia teaches the inventory semantic index is partitioned by leaf categories (Yang, para 0099, Where the image interpretation component 620 analyzes images within image clusters, clustered by category and sub-category (i.e., leaf categories)).  
As to claim 4,
The combination of Yang and Xia teaches the inventory semantic index comprises a plurality of index identifiers, the at least two relevant categories associated with an index identifier of the plurality of index identifiers (Yang, para 0135, the image interpretation component 620 determines a first category set for the object of interest in a first image and a second category set for the object of interest in a second image.  The first image and the second image may be individual frames from the set of frames of the video (i.e., two relevant category of the video).  In some embodiments, the image interpretation component 620 determines the first category set and the second category set similarly to or the same as the manner described above in one or more of operation 720.  Although described with reference to a first category set for a first image and a second category set for a second image, it should be understood that the image interpretation component 620 may determine any number of category sets for any number of images contained within the set of frames).  

As to claim 5,
The combination of Yang and Xia teaches searching the at least two relevant categories of the inventory semantic index comprises employing a parallel processing engine to identify the index identifier associated with each of the at least two relevant categories (Yang, para 0096, a plurality of publications are grouped together into publication categories.  By way of example, each category is labeled with a letter (e.g., category A-category AJ).  In addition, every publication category is organized as part of a hierarchy of categories.  In this example, category A is a general product category that all other publication categories descend from.  Publications in category A are then divided in to at least two different publication categories, category B and category C. It should be noted that each parent category (e.g., in this case category A is a parent category to both Category B and Category C) may include a large number of child categories (e.g., subcategories) with para 0112 for the signature matching component 630 determines a Hamming distance between the image signature of the at least one image and each publication image signature for images associated with or included in each publication of the subset of publications), the parallel processing engine utilizing each index identifier to search the at least two relevant categories in parallel (Yang, para 0122, The set of aspects identified for the at least one image are compared to the metadata descriptors for each publication of the set of publications. For each aspect of the set of aspects which matches a metadata descriptor, the aspect ranking component 640 retrieves the value assigned to the metadata descriptor. Each publication may then be assigned the aspect ranking score as a combination of the values for each metadata descriptor matched to an aspect. In some embodiments, the aspect ranking component 640 adds the values for each matched metadata descriptor, and assigns the sum as the aspect rank score for the publication. The aspect ranking component 640 may similarly generate and assign aspect rank scores for each publication of the set of publications. The aspect ranking component 640 may generate and assign the aspect rank scores in series or in parallel for the set of publications).  
As to claim 6,
The combination of Yang and Xia teaches the parallel processing engine continues to search the at least two relevant categories in parallel by comparing the search query binary hashing signature to the inventory binary hashing signature for each inventory listing in the at least two relevant categories until the parallel processing engine identifies a different index identifier for each of the at least two relevant categories searched (Yang, para 0112, The signature match component 630 compares the image signature generated for the at least one image to the publication image signatures.  In some instances, the signature matching component 630 determines a Hamming distance between the image signature of the at least one image and each publication image signature for images associated with or included in each publication of the subset of publications with para 0122 for In some embodiments, the aspect ranking component 640 adds the values for each matched metadata descriptor, and assigns the sum as the aspect rank score for the publication.  The aspect ranking component 640 may similarly generate and assign aspect rank scores for each publication of the set of publications.  The aspect ranking component 640 may generate and assign the aspect rank scores in series or in parallel for the set of publications).  

As to claim 7,
The combination of Yang and Xia teaches the inventory semantic index comprises shards that partition at least a portion of the categories within the inventory semantic index, each shard associated with an index identifier (Yang, para 0115, each publication of the ranked list of publications is presented using a publication identification (e.g., a title or descriptive word or phrase) and a representation of the image associated with the image signature used to identify and rank the publication. For example, as shown in FIG. 8, the interface component 650 causes presentation of the at least one image 810 received at operation 710 and the ranked list of publications 820).  
As to claim 8,
The combination of Yang and Xia teaches the at least two relevant categories are partitioned by the shards (Yang, para 0096, a plurality of publications are grouped together into publication categories.  By way of example, each category is labeled with a letter (e.g., category A-category AJ).  In addition, every publication category is organized as part of a hierarchy of categories.  In this example, category A is a general product category that all other publication categories descend from.  Publications in category A are then divided in to at least two different publication categories, category B and category C. It should be noted that each parent category (e.g., in this case category A is a parent category to both Category B and Category C) may include a large number of child categories (e.g., subcategories)), and 
wherein searching the at least two relevant categories of the inventory semantic index comprises employing a parallel processing engine to identify the index identifier associated with each of the shards, the parallel processing engine utilizing each index identifier to search the at least two relevant categories in parallel (Yang, para 0122, The set of aspects identified for the at least one image are compared to the metadata descriptors for each publication of the set of publications. For each aspect of the set of aspects which matches a metadata descriptor, the aspect ranking component 640 retrieves the value assigned to the metadata descriptor. Each publication may then be assigned the aspect ranking score as a combination of the values for each metadata descriptor matched to an aspect. In some embodiments, the aspect ranking component 640 adds the values for each matched metadata descriptor, and assigns the sum as the aspect rank score for the publication. The aspect ranking component 640 may similarly generate and assign aspect rank scores for each publication of the set of publications. The aspect ranking component 640 may generate and assign the aspect rank scores in series or in parallel for the set of publications).  
As to claim 9,
Yang teaches one or more computer storage media having computer-executable instructions embodied thereon that, when executed, by one or more processors, cause the one or more processors to perform a method for processing search queries, the method comprising: 
receiving a search query (Yang, para 0108, input image); 
generating a search query binary hashing signature for the search query using a semantic-signature generator (Yang, para 0108, the image interpretation component 620 identifies aspects by generating an input semantic vector (e.g., a set of words, phrases, descriptive terms, characteristics, or aspects) corresponding to the input image with para 0110 for the image interpretation component 620 generates an image signature for the at least one image. The image signature comprises a vector representation of the at least one image. In some embodiments, the image signature is a binary vector representation of the at least one image, where each value of the vector is either one or zero. The image interpretation component 620 uses a hashing layer of the neural network to generate the image signature); 
identifying a relevant category for the search query, wherein the relevant category is identified using a relevant category recognition service (Yang, para 0111, the signature match component 630 identifies a set of publications within a publication database. The signature match component 630 identifies the set of publications using the category set and the image signature for the at least one image. In some embodiments, the signature match component 630 identifies the set of publications automatically upon receiving the category set and the image signature from the image interpretation component 620); 
accessing an inventory semantic index, wherein the inventory semantic index comprises a plurality of inventory listings associated with the relevant category, each inventory listing associated with an inventory binary hashing signature, wherein the inventory semantic index is partitioned by categories (Yang, para 0111, The signature match component 630 identifies the set of publications by searching the publication database using the category set and the image signature. In some embodiments, the publications of the publication database are partitioned or otherwise organized by categories); 
communicating the inventory listing as a search result for the search query (Yang, para 0114, The interface component 650 causes presentation of the ranked list of publications within a user interface of the computing device or accessible to the computing device. Each publication presented within the ranked list is associated with an image, the image signature of which is used for matching the publication to the at least one image in operation 750).  

Even though Yang teaches image signature is a binary hash signature, Yang does not explicitly teach searching the plurality of inventory listings, within a partitioned category of the inventory semantic index that corresponds to the relevant category, by computing a hamming distance between the search query binary hashing signature and each inventory binary hashing signature for the plurality of inventory listings in the partitioned category corresponding to the relevant category; and based on computing the hamming distance, identifying an inventory listing.
However, Xia teaches searching the plurality of inventory listings, within a partitioned category of the inventory semantic index that corresponds to the relevant category, by computing a hamming distance between the search query binary hashing signature and each inventory binary hashing signature for the plurality of inventory listings in the partitioned category corresponding to the relevant category (Xia, section III (B) teaches For processing e-commerce web site topology and user's browsing information, the UserID-URL associated matrix isestablished, with UserID (user's IP address) for rows and ecommerceWeb site URL page for columns, and the element value is the user number of access page. On this basis, we can cluster the row vector to find similar user groups, the colomn vector analysis to identify the list of similar pages, further the frequent page set (frequent access path) can befound); and
based on computing the hamming distance, identifying an inventory listing (Xia, section III, B (3) similarity measure , the hamming distance between vectors can be calculated. Smaller hamming distance means higher similarity. Suppose vector X = (1,0,1,1,1,0,1,0,0,0,0,1), vector Y = (1,0,1,1,0,0,1,0, 0,0,0,1)indicate the situations of the user X and user Y to access the 12 pages respectively. From which we can find that user X browses the six pages of 1,3,4,5,7,12, and the user Y browses the five pages of 1, 3, 4, 7, 12. There is only one different access page between the two users, then we can directly perceive that the two users is similar. The result of 1 calculated by hamming distance formula means the highest degree of similarity between them. If the vector Y = (0,1,0,0,0,1,0,1,1,1,1,1,0), i.e. the user Y browses pages different completely from the user X, on the contrary, the result of 12 is calculated by hamming distance formula, and means that they not have similarities).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yang by including the method of calculating distance matrix to cluster users into groups and recommend effectively personalized recommend goods to which the user may prefer as taught by Xia.

 As to claim 10,
The combination of Yang and Xia teaches  the semantic-signature generator generates the search query binary hashing signature directly from the search query (Yang, para 0108, the image interpretation component 620 identifies aspects by generating an input semantic vector (e.g., a set of words, phrases, descriptive terms, characteristics, or aspects) corresponding to the input image with para 0110 for the image interpretation component 620 generates an image signature for the at least one image. The image signature comprises a vector representation of the at least one image. In some embodiments, the image signature is a binary vector representation of the at least one image, where each value of the vector is either one or zero. The image interpretation component 620 uses a hashing layer of the neural network to generate the image signature),  
As to claim 11,
The combination of Yang and Xia teaches  the inventory semantic index includes a plurality of shards, the plurality of shards partitioning the plurality of inventory listings associated with the relevant category (Yang, para 0111, the publications of the publication database are partitioned or otherwise organized by categories).  

As to claim 12,
The combination of Yang and Xia teaches searching the relevant category of the inventory semantic index comprises employing a parallel processing engine to search the plurality of shards in parallel (Yang, para 0118, FIG. 10 is a flowchart of operations of the computer vision component 208 in performing a method 1000 of identifying a set of images based on image recognition, image signatures, category prediction, and aspect prediction, according to some example embodiments.  While the various operations in this flowchart are presented and described sequentially, one of ordinary skill will appreciate that some or all of the operations may be executed in a different order, be combined or omitted, or be executed in parallel).  
As to claim 13,
The combination of Yang and Xia teaches the inventory semantic index comprises an index identifier associated with each shard of the plurality of shards (Yang, para 0094 and 0115, each publication of the ranked list of publications is presented using a publication identification (e.g., a title or descriptive word or phrase) and a representation of the image associated with the image signature used to identify and rank the publication), and wherein the parallel processing engine searches the plurality of inventory listings in parallel based on the index identifier associated with each shard (Yang, para 0122, The set of aspects identified for the at least one image are compared to the metadata descriptors for each publication of the set of publications. For each aspect of the set of aspects which matches a metadata descriptor, the aspect ranking component 640 retrieves the value assigned to the metadata descriptor. Each publication may then be assigned the aspect ranking score as a combination of the values for each metadata descriptor matched to an aspect. In some embodiments, the aspect ranking component 640 adds the values for each matched metadata descriptor, and assigns the sum as the aspect rank score for the publication. The aspect ranking component 640 may similarly generate and assign aspect rank scores for each publication of the set of publications. The aspect ranking component 640 may generate and assign the aspect rank scores in series or in parallel for the set of publications).  

As to claim 14,
The combination of Yang and Xia teaches computing the hamming distance comprises determining a number of differences between a set of binary digits representing the search query binary hashing signature and a set of binary digits representing the inventory binary hashing signature (Yang, para 0110, In some embodiments, the image signature is a binary vector representation of the at least one image, where each value of the vector is either one or zero. With para 0112, The signature match component 630 compares the image signature generated for the at least one image to the publication image signatures. In some instances, the signature matching component 630 determines a Hamming distance between the image signature of the at least one image and each publication image signature for images associated with or included in each publication of the subset of publications).  
As to claim 15,
Yang teaches a computer-implemented method for processing search queries, the method comprising: 
receiving a search query (Yang, para 0108, input image); 
generating a search query binary hashing signature of the search query (Yang, para 0108, the image interpretation component 620 identifies aspects by generating an input semantic vector (e.g., a set of words, phrases, descriptive terms, characteristics, or aspects) corresponding to the input image with para 0110 for the image interpretation component 620 generates an image signature for the at least one image. The image signature comprises a vector representation of the at least one image. In some embodiments, the image signature is a binary vector representation of the at least one image, where each value of the vector is either one or zero. The image interpretation component 620 uses a hashing layer of the neural network to generate the image signature); 
identifying a relevant category for the search query (Yang, para 0111, the signature match component 630 identifies a set of publications within a publication database. The signature match component 630 identifies the set of publications using the category set and the image signature for the at least one image. In some embodiments, the signature match component 630 identifies the set of publications automatically upon receiving the category set and the image signature from the image interpretation component 620); 
communicating the inventory listing as a search result for the search query (Yang, para 0114, The interface component 650 causes presentation of the ranked list of publications within a user interface of the computing device or accessible to the computing device. Each publication presented within the ranked list is associated with an image, the image signature of which is used for matching the publication to the at least one image in operation 750).  

Even though Yang teaches image signature is a binary hash signature, Yang does not explicitly teach searching a plurality of inventory listings, within a partitioned category of the inventory semantic index that corresponds to the relevant category, to identify an inventory listing from the relevant category; and wherein identifying the inventory listing is based on computing a hamming distance between the search query binary hashing signature and an inventory binary hashing signature of the inventory listing in the partitioned category corresponding to the relevant category.

However, Xia teaches searching a plurality of inventory listings, within a partitioned category of the inventory semantic index that corresponds to the relevant category, to identify an inventory listing from the relevant category (Xia, section III (B) teaches For processing e-commerce web site topology and user's browsing information, the UserID-URL associated matrix isestablished, with UserID (user's IP address) for rows and ecommerceWeb site URL page for columns, and the element value is the user number of access page. On this basis, we can cluster the row vector to find similar user groups, the colomn vector analysis to identify the list of similar pages, further the frequent page set (frequent access path) can befound),
 wherein identifying the inventory listing is based on computing a hamming distance between the search query binary hashing signature and an inventory binary hashing signature of the inventory listing in the partitioned category corresponding to the relevant category (Xia, section III, B (3) similarity measure , the hamming distance between vectors can be calculated. Smaller hamming distance means higher similarity. Suppose vector X = (1,0,1,1,1,0,1,0,0,0,0,1), vector Y = (1,0,1,1,0,0,1,0, 0,0,0,1)indicate the situations of the user X and user Y to access the 12 pages respectively. From which we can find that user X browses the six pages of 1,3,4,5,7,12, and the user Y browses the five pages of 1, 3, 4, 7, 12. There is only one different access page between the two users, then we can directly perceive that the two users is similar. The result of 1 calculated by hamming distance formula means the highest degree of similarity between them. If the vector Y = (0,1,0,0,0,1,0,1,1,1,1,1,0), i.e. the user Y browses pages different completely from the user X, on the contrary, the result of 12 is calculated by hamming distance formula, and means that they not have similarities).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yang by including the method of calculating distance matrix to cluster users into groups and recommend effectively personalized recommend goods to which the user may prefer as taught by Xia.

As to claim 16,
The combination Yang and Xia teaches generating the search query binary hashing signature is performed by a semantic-signature generator (Yang, para 0110, the image interpretation component 620 generates an image signature for the at least one image. The image signature comprises a vector representation of the at least one image. In some embodiments, the image signature is a binary vector representation of the at least one image, where each value of the vector is either one or zero), 
the semantic-signature generator including a semantic-signature-generator model that generates binary hashing signatures from inputs, the semantic-signature-generator model trained using stored behavioral data so that the binary hashing signatures generated are semantically related based on the stored behavioral data (Yang, para 0081, Both the click prediction and conversion prediction models take in query, user, seller and product as input signals. User profiles are enriched by learning from onboarding, sideboarding, and user behaviors to enhance the precision of the models used by each of the matching, relevance, and ranking stages for individual users. To increase the velocity of model improvement, offline evaluation pipeline is used before online A/B testing).  
As to claim 17,
The combination Yang and Xia teaches identifying the relevant category includes determining a vector representation of the search query and comparing the vector representation of the search query to a vector representation of the relevant category, wherein the relevant category is identified based on a vector distance determined from the comparison (Yang, para 0108, The input semantic vector, or portions thereof, may be identified by matching the image signature to previously determined semantic vectors for similar image signatures.  The closest matches are identified between the input semantic vector and publication image vectors that are representative of multiple aspects).  
As to claim 18,
The combination Yang and Xia teaches the inventory semantic index is partitioned by category, and each category includes a plurality of inventory listings that are associated with a plurality of inventory binary hashing signatures (Yang, para 0111-0112, the publications of the publication database are partitioned or otherwise organized by categories.  In these instances, the signature match component 630 matches one or more categories of the publication database with the category set identified for the at least one image.  The signature match component 630 may search only a subset of publications associated with the one or more categories matching a category of the category set).  
As to claim 19,
The combination Yang and Xia teaches the inventory semantic index includes a plurality of shards that partition the relevant category (Yang, para 0097, if category D is active wear publications, category E is formal wear publications, and category F is outdoor wear publications, each subcategory includes different numbers and types of subcategories. For example, category D (active wear publications in this example) includes subcategories I and J. Subcategory I includes Active Footwear publications (for this example) and Subcategory J includes t-shirt publications. As a result of the differences between these two subcategories, subcategory I includes four additional subcategories (subcategories K-N) to represent different types of active footwear publications (e.g., running shoe publications, basketball shoe publications, climbing shoe publications, and tennis shoe publications), and 
wherein searching the relevant category of the inventory semantic index comprises employing a parallel processing engine to search inventory listings associated with each shard of the plurality of shards in parallel (Yang, para 0122, The set of aspects identified for the at least one image are compared to the metadata descriptors for each publication of the set of publications. For each aspect of the set of aspects which matches a metadata descriptor, the aspect ranking component 640 retrieves the value assigned to the metadata descriptor. Each publication may then be assigned the aspect ranking score as a combination of the values for each metadata descriptor matched to an aspect. In some embodiments, the aspect ranking component 640 adds the values for each matched metadata descriptor, and assigns the sum as the aspect rank score for the publication. The aspect ranking component 640 may similarly generate and assign aspect rank scores for each publication of the set of publications. The aspect ranking component 640 may generate and assign the aspect rank scores in series or in parallel for the set of publications).  
As to claim 20,
The combination Yang and Xia teaches computing the hamming distance comprises determining a number of differences between a set of binary digits representing the search query binary hashing signature and a set of binary digits representing the inventory binary hashing signature (Yang, para 0110-0112, Where the image signature is a binary hash, the hashing layer may compare the floating point values to a threshold to convert the floating point values to binary values. For example, the vector may be a vector of 4096 dimensions. The values of the vector may be between one and zero. Upon generating the vector, the hashing layer may convert the vector to a binary vector to generate a binary image signature. The values of the vector may be compared to a threshold, such as 0.5. Values exceeding the threshold may be converted to a value of one in the binary image signature and values below the threshold may be converted to a value of zero in the binary image signature with para 0113 for In embodiments where the signature matching component 630 determines the Hamming distance between the image signature of the at least one image and each publication image signature, the signature matching component 630 uses the calculated Hamming distance of each publication image signature as a ranking score).   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The Liu (US 20170235824 A1) discloses large scale category classification and recommendation system (CatReco) based on sequence semantic embedding and parallel learning.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARGIS SULTANA whose telephone number is (571)272-6350.  The examiner can normally be reached on Monday to Thursday 8:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571 272 0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




8/9/2021

/NARGIS SULTANA/Examiner, Art Unit 2164                  

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164